Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2, 6-11 and 13-22 of U.S. Application Serial No. 15/858,232 has been entered and fully considered.
Claims 1, 10 and 19 have been amended.
Claims 21-22 are newly added.
Claims 1-2, 6-11 and 15-22 are currently present in the Application.
Response to Arguments
Applicant’s arguments, see Remarks filed 06/28/2022, with respect to claim(s) 1, 10 and 19 have been considered and persuasive. The independent claims 1, 10 and 19 has been amended to remove the limitations that was previously incorporated. Examiner respectfully agrees with applicant remarks.
Allowable Subject Matter
Claims 1-2, 6-11 and 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to the independent claims 1, 10 and 19, the claimed features are novel and non-obvious, in light of the prior art of record, in combination of either individually and/or dependently on other prior art which does not teach the claim feature
	wherein filtering the stored possible mission plans based on the location includes using a threshold distance from the location of the UAV and a respective starting point of a mission plan as a filter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.U./Examiner, Art Unit 3663                                 

/JAMES M MCPHERSON/Examiner, Art Unit 3663